DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations are missing from the drawings 
“an opening of the bone anchoring device at or near the second end of the receiving part is configured to be asymmetric relative to the central axis” claim 20 lines 12-13 and “the insert defines the opening configured to be asymmetric relative to the central axis” claim 21 lines 3-4.  Applicant’s cited to Fig. 29 which demonstrates the insert being tilted so that the axis of the insert is not coaxial with the axis of the receiving part as proof of the asymmetry of the opening in the insert.  However, the claim reads as if the opening in the insert is always asymmetric instead applicants should amend the claim to describe how the insert can be tilted to make the opening asymmetric.
“a first spherical diameter and a second spherical diameter” as recited in claim 1 lines 8-10 and claim 20 lines 8-9.  The specification only discloses that the first section 44a of the space 44 has a diameter and does not recite wherein section 44a and seat 44b have a “spherical diameter”.  As can be seen in Fig. 6 and 21-22 of the specification as originally filed the section 44a appears to be the central segment of a sphere while seat 44b appears to have a larger dimension close to the section 44a and a smaller dimension adjacent opening 45 which denotes that the seat 44b is an arbitrary 
This limitation must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 26 and 29 are objected to because of the following informalities:  the claims recite “a shank for anchoring in bone” in line 2 which is believed should recite “a shank configured to anchor in bone” (emphasis added) to avoid any 101 issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 11-12, 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 20 recite “a first spherical diameter and a second spherical diameter” in claim 1 lines 8-10 and 14, and claim 20 lines 8-9.  The specification only discloses that the first section 44a of the space 44 has a diameter and does not recite wherein section 44a and seat 44b have a “spherical diameter” nor is the term “spherical diameter” utilized in the specification as originally filed.  In addition, as can be seen in Fig. 6 and 21-22 the section 44a appears to be the central segment of a sphere while seat 44b appears to have a larger dimension close to the section 44a and a smaller dimension adjacent opening 45 which denotes that the seat 44b is an arbitrary section of a sphere taken at a point below the center of the sphere. Therefore, it is unclear what spherical diameter would be since the center of the sphere to which the seat 44b belongs cannot be ascertained.  Therefore, the claim limitation will be interpreted as merely referencing a diameter which will be taken at the widest point of the section 44a and the seat 44b. 
Claim 30 recites “a recess formed in the inner surface interrupts the circumferential extension of a first portion of the spherical segment-shaped inner surface the circumferential extension of a second portion of the spherical segment-shaped inner surface above the first portion” (emphasis added) in lines 14-17.  The specification as originally filed discloses that the insert 5 has a shoulder 52a between a tapered portion 54 and an inner spherical central potion 52 and a recess 55 in the inner surface of the insert 5 that is situated above the portion 52 (see PGPub Para. [0044]-[0047] and see Fig. 12-19).  The specification as filed does not recite wherein the spherical center portion has an extension in a first portion that is interrupted by the recess and a second portion, and the images as filed do not clearly shown portion 52 having two separate portions.  Therefore, it is unclear from the four corners of the specification as originally filed what structure the applicant is meaning to allude to with the amendment to claim 30. 

Claims 6, 8, 11-12, 18-29, and 31-33 are also rejected under 112(a) since they do not remedy the issues cited above in claims 1, 20, and 30 from which they depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 11-12, 18-19, and 30-33 
Claim 1 is rejected as indefinite for the recitation of “lower portion defines an opening at the second end having a width measured perpendicular to the central axis that is smaller than the second spherical diameter but greater than an inner width of at least one other portion of the receiving part” (emphasis added) lines 12-15. It is unclear if the width recited in the claim is the dimension of the opening 45 closest to the end 4b or the dimension of the opening 45 directly adjacent seat 44b.  If the dimension is selected is the one adjacent the end 4b, then it would be larger than other dimensions in the receiving part but not smaller than second diameter therefore in the interest in compact prosecution the dimension will be selected as the dimension of the opening 45 directly adjacent seat 44b.
Claims 6, 8, 11-12, and 18-19  are rejected as indefinite for depending upon an indefinite claim.
Claim 30 is rejected as indefinite for the recitation of “a recess formed in the inner surface interrupts the circumferential extension of a first portion of the spherical segment-shaped inner surface without interrupting the circumferential extension of a second portion 
Claims 31-33 are rejected as indefinite for depending upon an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 11-12, and 18-29, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al (US Patent 20120136395A1).
Biedermann discloses a polyaxial bone anchoring device (polyaxial bone anchoring device with enlarged pivot angle).  Specifically in regards to claim 1, Biedermann discloses a receiving part (4’) configured to be pivotably connected to a head (3) of an anchoring element (1) that is configured to be anchored in a bone, the receiving part (4’) having a first end (4a) and a second end (4b), a central axis (axis through center of 4’) extending through the first end (4a) and the second end (4b), and a channel (u-shaped channel 9 shown in Fig. 10d) transverse to the central axis for receiving a rod (100) (Fig. 7 and 10a-10d; and Page 2 Para. [0046], Page 3 Para. [0050] and [0059], Page 4 Para. [0066]).  Biedermann also discloses an accommodation space (11’) for accommodating the head (3), wherein the accommodation space (11’) a spherical segment-shaped upper portion (14) with a first spherical diameter and a spherical segment-shaped lower portion (13) with a second spherical diameter that is smaller than the first spherical 
In regards to claim 6, Biedermann discloses a sleeve-like insert piece (5) configured to pivot in the receiving part (4’) and defining a seat for the head (3) (Biedermann recites wherein the insert 5 shown in Fig. 7-10d is the same as the one shown in the embodiment shown in Fig. 4a-6e.) (Fig. 4a-7 and 9a-9b; and Page 3 Para. [0055], [0058], and 0059] and Page 4 Para. [0066]).
In regards to claim 8, Biedermann discloses a pressure member (6’) with a lower surface portion (6b having 61) configured to contact and exert pressure on the head (3) of the anchoring element (1) when the head (3) and the pressure member (6’) are arranged in the receiving part (4’) (Fig. 7, 9a-9b; and Page 4 Para. [0063]-[0066]).
In regards to claim 11-12, Biedermann discloses wherein the pressure member (6’) is configured to be held in the receiving part (4’) by a retaining member (17’) that limits movement of the pressure member (6’) towards the first end (4a) of the receiving part (4’) , and wherein the 
In regards to claim 18-19, Biedermann discloses wherein the insert piece (5) comprises a spherical segment-shaped outer surface (51), and wherein the seat of the insert piece (5) comprises a spherical segment-shaped inner surface (52) (Biedermann recites wherein the insert 5 shown in Fig. 7-10d is the same as the one shown in the embodiment shown in Fig. 4a-6e.) (Fig. 5d; and Page 3 Para. [0050] and [0058]).

In regards to claim 20, Biedermann discloses a polyaxial bone anchoring device (polyaxial bone anchoring device with enlarged pivot angle).  Specifically, Biedermann discloses a receiving part (4’) configured to be pivotably connected to a head (3) of an anchoring element (1) that is configured to be anchored in a bone, the receiving part (4’) having a first end (4a) and a second end (4b), a central axis (axis through center of 4’) extending through the first end (4a) and the second end (4b), and a channel (u-shaped channel 9 shown in Fig. 10d) transverse to the central axis for receiving a rod (100) (Fig. 7 and 10a-10d; and Page 2 Para. [0046], Page 3 Para. [0050] and [0059], Page 4 Para. [0066]).  Biedermann also discloses an accommodation space (11’) for accommodating the head (3), wherein the accommodation space (11’) has a spherical segment-shaped upper portion (14) with a first spherical diameter and a spherical segment-shaped lower portion (13) with a second spherical diameter that is smaller than the first spherical diameter, the lower portion (13) being positioned axially between the upper portion (14) and the second end (4b) (As seen in Fig. 10d, portions 13 and 14 appear to be part of the same spherical shape wherein the portion 14 has a small diameter adjacent bore 8’ which becomes larger as it approaches portion 13 wherein the diameter is at its largest, while portion 14 tapers to a smaller 
In regards to claim 21, Biedermann discloses a sleeve-like insert piece (5) configured to pivot in the receiving part (4’) and defining a seat for the head (3), wherein the insert piece (5) defines the opening (opening created by tapered portion 54 in 5) configured to be asymmetric relative to the central axis (As can be seen in Fig. 9a-9b, the insert 5 can be tilted relative to the axis of the receiving part 4’ to make the opening created by the tapered portion 54 in insert 5 asymmetric with respect to the par 4.  Biedermann recites wherein the insert 5 shown in Fig. 7-10d is the same as the one shown in the embodiment shown in Fig. 4a-6e.) (Fig. 4a-5d, 7, 9a-9b; and Page 2 Para. [0049], Page 3 Para. [0055], [0058], and 0059] and Page 4 Para. [0066]).
In regards to claim 22-23
In regards to claim 24, Biedermann discloses wherein an edge (5b) of the insert piece (5) extends through the opening (opening created by tapered portion 15) of the receiving part (4’) when the insert piece (5) is seated in the receiving part (4’) and a central axis (axis through center of 5) of the insert piece (5) is coaxial with the central axis of the receiving part (4’) (Fig. 5d, 9a).
In regards to claim 25, Biedermann discloses wherein when the insert piece (5) is in the receiving part (4’), the insert piece (5) is tiltable with respect to the central axis of the receiving part (4’) and can be locked at an angle relative to the central axis of the receiving part (4’) (Fig. 6a-6d; and Page 3 Para. [0055] and [0057] and [0058]).
In regards to claim 26, Biedermann discloses the anchoring element (1) comprising a shank (2) for anchoring in bone and the head (3) (Fig. 7).
In regards to claim 27, Biedermann discloses wherein the insert piece (5) and the anchoring element (1) are independently tiltable relative to the receiving part (4’) (Fig. 6a-6d; and Page 3 Para. [0055] and [0057] and [0058]).
In regards to claim 28, Biedermann discloses a pressure member (6’) with a lower surface portion (6b having 61) configured to contact and exert pressure on the head (3) of the anchoring element (1) when the head (3) and the pressure member (6’) are arranged in the receiving part (4’) (Fig. 7, 9a-9b; and Page 4 Para. [0063]-[0066]).
In regards to claim 29, Biedermann discloses the anchoring element (1) comprising a shank (2) for anchoring in bone and the head (3) (Fig. 7).

Response to Arguments
Applicant’s amendments filed on 5/5/21 have overcome the previous 112 rejections of the claims.
As to applicant’s arguments regarding the drawing objection in regards to claims 20-21, this objection is maintained.  Applicant’s cited to Fig. 29 which demonstrates the insert being tilted so that the axis of the insert is not coaxial with the axis of the receiving part as proof of the asymmetry of the opening in the insert.  However, the claim reads as if the opening in the insert is always asymmetric which is why the claim is objected to in regards to the drawings.  Instead applicants should amend the claim to describe how the insert can be tilted to make the opening asymmetric.
Applicant’s arguments with respect to art rejection of the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775